DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/4/2022 and 2/28/2022 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

Regarding claims 10-18, the claims recite a “non-tangible, computer-readable medium”.  Thus, the claims cover forms of non-transitory tangible media and transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24,2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 8 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Cf: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 5 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “operating a first device to receive a coin having value from a second device while offline”.  It is unclear whether “offline” applies to the “first device” or “second device”, both the “first device” and “second device”, or another device.  
For purposes of further examination, the limitation is interpreted as involving any device which is offline.
Claims 2-9 are rejected by virtue of dependency.

Regarding claim 1, the claim recites the steps of receiving information, receiving a coin transfer message, receiving a passcode, and verifying information but is silent as to what performs each step.  While the claims recite “…method for operating a first device to receive a coin having value from a second device while offline…”, it is unclear if the steps are each performed by the “first device”, “the second device”, or another device.  
Claims 2-9 are rejected by virtue of dependency.
Regarding claim 5, the claim recites the step of receiving a private key but is silent as to what performs the step.  While base claim 1 recites “…method for operating a first device to receive a coin having value from a second device while offline…”, it is unclear if the step is performed by the “first device”, “the second device”, or another device.  
Claim 6 is rejected by virtue of dependency.

Regarding claims 5 and 14, the claim recites receiving, over the local communication channel, a private key associated with the second device.  The claim recites that the key is private, but the key is shared over the local communication channel.  Thus, it is unclear if the key is a “private key”.
Claims 6 and 15 are rejected by virtue of dependency.

Regarding claim 6, the claim recites the step of decrypting the coin transfer message but is silent as to what performs the step.  While base claim 1 recites “…method for operating a first device to receive a coin having value from a second device while offline…”, it is unclear if the step is performed by the “first device”, “the second device”, or another device.  

Regarding claim 7, the claim recites the step of verifying the validity of the coin information but is silent as to what performs the step.  While base claim 1 recites “…method for operating a first device to receive a coin having value from a second device while offline…”, it is unclear if the step is performed by the “first device”, “the second device”, or another device.  
Claim 8 is rejected by virtue of dependency.

Regarding claim 8, the claim recites the step of verifying a hash value but is silent as to what performs the step.  While base claim 1 recites “…method for operating a first device to receive a coin having value from a second device while offline…”, it is unclear if the step is performed by the “first device”, “the second device”, or another device.  

Regarding claim 9, the claim recites the step of initiating an online connection but is silent as to what performs the step.  While base claim 1 recites “…method for operating a first device to receive a coin having value from a second device while offline…”, it is unclear if the step is performed by the “first device”, “the second device”, or another device.  

Regarding claim 9, base claim 1 recites “a method for operating a device … while offline”, but claim 9 recites “initiating an online connection”.  Thus, it is unclear whether the method is actually performed offline.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 9, 10, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki (US 2016/0180338 A1) in view of Hamman (US 2013/0062420 A1).

Regarding claims 1 and 10, Androulaki discloses a computerized method, and associated computer readable medium (see para. 0007) for operating a first device to receive a coin having value from a second device while offline, the method comprising:
receiving, over a local communication channel, information to confirm the validity of the second device (see Fig. 1, para. 0039-0041);
receiving, over the local communication channel, a coin transfer message from the second device, the coin transfer message including coin information (see para. 0039-0041);
receiving, over a channel other than the local communication channel, a passcode from a user of the second device (see para. 0042);
verifying information in the coin transfer message using the passcode (see para. 0042).
Androulaki discloses generating a hash of the coin information (see para. 0050, 0066, wherein all transactions are uniquely identified by the SHA256d hash of the transaction string P – thus, the transfer of the cryptocurrency by the receiving device involves generating a hash of the coin niformation).  However, Androulaki does not explicitly teach generating the hash using a PIN associated with the first device.
Hamman teaches generating a hash using a PIN associated with a first device (see Fig. 13 PIN code 50, Hash Function 90A; para. 0058)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Androulaki to include generating a hash using a PIN associated with the first device.
One skilled in the art would have been motivated to make the modification to introduce a level of security that will permit the authentication of a PIN code, i.e. for increased security (see Hamman, para. 0058).

Regarding claims 5 and 14, Androulaki discloses receiving, over the local communication channel, a private key associated with the second device (see para. 0039-0042).

Regarding claims 7 and 16, Androulaki discloses verifying the validity of the coin information (see para. 0042).

Regarding claims 9 and 18, Androulaki discloses initiating an online connection with a coin service provider to update ownership information associated with the coin (see claims 14-15).





Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki (US 2016/0180338 A1) in view of Hamman (US 2013/0062420 A1), further in view of MacQuilken (US 2019/0295068 A1).

Regarding claims 2 and 11, Androulaki does not explicitly teach wherein the information to confirm the validity of the second device includes a hash of application executable code of a wallet application of the second device.
MacQuilken teaches wherein the information to confirm the validity of a device includes a hash of application executable code of an application of the device (see para. 0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Androulaki to include wherein the information to confirm the validity of the second device includes a hash of application executable code of a wallet application of the second device.
One skilled in the art would have been motivated to make the modification authenticating the user of the second device, thus resulting in improved security (see MacQuilken, para. 0092)

Regarding claims 3 and 12, MacQuilken teaches wherein the validity is confirmed if the first device can validate the hash of application executable code by generating the same hash using application executable code of a wallet application of the first device (see para. 0092).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki (US 2016/0180338 A1) in view of Hamman (US 2013/0062420 A1), further in view of MacQuilken (US 2019/0295068 A1), further in view of Rao (US 2015/0128254 A1).

Regarding claims 4 and 13, Androulaki in view of MacQuilken does not explicitly teach wherein the generating the same hash includes generating the hash using the current date as the key input to a hashing algorithm.
Rao teaches using current date as a key input to a hashing algorithm (see para. 0059-0060, 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Androulaki further to include generating the hash using the current date as the key input to a hashing algorithm.
One skilled in the art would have been motivated to make the modification to provide an offline authentication mechanism that allows repeated authentication but is not as vulnerable as a reusable password (see Rao, para. 0009).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Androulaki (US 2016/0180338 A1) in view of Hamman (US 2013/0062420 A1), further in view of Rao (US 2015/0128254 A1).

Regarding claims 8 and 17, Androulaki in view of Hamman does not explicitly teach wherein verifying the validity of the coin information further comprises: verifying a hash value in the coin transfer message by regenerating the hash value using at least one of (i) a coin serial number, (ii) a user ID, and (iii) a date.
Rao teaches verifying a hash value in a message by regenerating the hash value using at least one of (i) a coin serial number, (ii) a user ID, and (iii) a date (see para. 0059-0060, 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Androulaki further to include verifying a hash value in the coin transfer message by regenerating the hash value using at least one of (i) a coin serial number, (ii) a user ID, and (iii) a date.
One skilled in the art would have been motivated to make the modification to provide an offline authentication mechanism that allows repeated authentication but is not as vulnerable as a reusable password (see Rao, para. 0009).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692